             Case 2:19-cv-00239-BSJ Document 2 Filed 04/10/19 Page 1 of 11




Jared W. Moss (10721)
PIA ANDERSON MOSS HOYT, LLC
1526 West Ute Boulevard, Suite 206
Park City, UT 84098
(801) 350-9000
jmoss@pamhlaw.com
Attorneys for Plaintiffs


                             IN THE UNITED STATES DISTRICT COURT
                                       DISTRICT OF UTAH

 BLOCKCHAIN SOFTWARE SERVICES,
 LLC, a Utah limited liability company; and
 CONNECTWARE, LLC, a Utah limited                                 COMPLAINT
 liability company;
               Plaintiffs,
                                                      Case No: 2:19-cv-00239-BSJ
 -vs-
                                                      Judge Bruce S. Jenkins
 JOFF PARADISE, an individual; AI
 TRADES; PAM ALFORD, an individual;
 ANTHONY TORRESO; an individual; and
 DOES 1-10

              Defendants.

        Plaintiff Blockchain Software Services, LLC (“BSS”) and Connectware, LLC

(“Connectware”) complain against Mr. Joff Paradise, AI Trades, Ms. Pam Alford, and Mr.

Anthony Torreso (collectively “Defendants”) and allege as follows:

                                            PARTIES

        1.       Blockchain Software Services, LLC is a Utah limited liability company.

        2.       Connectware, LLC is a Utah limited liability company.

        3.       Upon information and belief, Mr. Paradise is an individual residing in Kiev,

Ukraine with regular contacts and business in Utah.
            Case 2:19-cv-00239-BSJ Document 2 Filed 04/10/19 Page 2 of 11




       4.      Upon information and belief, AI Trades is a business wholly-owned by Mr.

Paradise and regularly conducts business in Utah.

       5.      Upon information and belief, Ms. Alford is an individual residing in St. Louis,

Missouri with regular contacts and business in Utah.

       6.      Upon information and belief, Mr. Torreso is an individual residing in Las Vegas,

Nevada with regular contacts and business in Utah.

                                  JURISDICTION & VENUE

       7.      This Court has subject matter jurisdiction over Plaintiff’s claims based on the

federal trade secret claim pursuant to 18 U.S.C. §§ 1836-1839 et seq. and 28 U.S.C. §§ 1331 and

1343. The Court has supplemental jurisdiction over the state law claims alleged in this Complaint

pursuant to 28 U.S.C. § 1367.

       8.      A substantial part of the events or omissions giving rise to the claims alleged in this

Complaint occurred in this Judicial District. Venue therefore lies in the United States District for

the District of Utah.

                                  FACTUAL BACKGROUND

       9.      On or about August 1, 2018, Connectware and AI Trades entered into a Software

License and Service Agreement (“Software Agreement”). Under this Software Agreement,

Connectware provided software license to AI Trades in exchange for payment from AI Trades for

a one-time activation fee and monthly service fee due on the 1st day of each month.

       10.      Since on or about November 1, 2018, AI trades breached the terms of the Software

Agreement and has not paid the monthly service fees.




                                                  2
          Case 2:19-cv-00239-BSJ Document 2 Filed 04/10/19 Page 3 of 11




       11.     Despite demands by Connectware, AI Trades has not paid the total amount

outstanding of 17.430680010471 BTC ($69,250 USD).

       12.     On February 6, 2019, BSS and AI Trades entered into a White Label License

Agreement (“White Label Agreement”).

       13.     Under the White Label Agreement, BSS agreed to develop and license to AI Trades

proprietary software and products related to certain technologies, website features, and other

proprietary source code, software, and products (collectively, “Trade Secrets”) in exchange for

monthly license fee payments.

       14.     The White Label Agreement prohibits AI Trades from disclosing the Confidential

Information provided to it (which includes the Trade Secrets) or allowing any other person to use

the Trade Secrets.

       15.     On information and belief, AI Trades contracted with third-parties, including Ms.

Alford and Mr. Torreso, to perform IT support and other business services. Neither Ms. Alford or

Mr. Torreso were authorized to access or use the Trade Secrets.

       16.     During the development of the Trade Secrets, AI Trades was given limited access

to the Trade Secrets under the constraints set forth in the White Label Agreement, including an

obligation to keep the Trade Secrets confidential with specific prohibitions that AI Trades and any

other person shall not (i) decompile, reverse engineer, or attempt to obtain the Trade Secrets, (ii)

sublicense or allow any other person to use the Trade Secrets, (iii) use the Trade Secrets for any

other purpose than the operation of the AI Trades business.

       17.     On or about March 11, 2019, BSS completed the customization of its Trade Secrets

in accordance with the specifications provided by AI Trades.


                                                 3
           Case 2:19-cv-00239-BSJ Document 2 Filed 04/10/19 Page 4 of 11




       18.      On March 12, 2019, BSS discovered that an unauthorized third-party had accessed

some or all of the Trade Secrets on March 7, 2019 and downloaded the Trade Secrets.

       19.      On information and belief, this unauthorized access and download of some or all of

the Trade Secrets was performed by Ms. Alford and Mr. Torreso at the direction of or with the

assistance of Mr. Paradise and AI Trades.

       20.      BSS immediately informed Mr. Paradise and AI Trades of the unauthorized access

of the Trade Secrets and proprietary information and discussed the issue with AI Trades, Mr.

Paradise, and Ms. Alford via email correspondence, text messages, and recorded phone calls.

       21.      On March 13, 2019, BSS discussed the security breach and unauthorized access of

the Trade Secrets with Mr. Torreso and requested confirmation that the Trade Secrets and

proprietary information were protected and that any unauthorized copies would be returned to BSS

or destroyed.

       22.      On March 13, 2019, BSS requested an affidavit from Defendants to admit under

oath that they did not have any authority to download the Trade Secrets; that the Trade Secrets had

been returned to BSS and further deleted from any and all servers; that there are no copies,

derivatives or any versions of the Trade Secrets in their possession, custody or control; and that

they will not take any further action, directly or indirectly, to access, copy, or remove the Trade

Secrets.

       23.      On March 14, 2019, BSS was notified that Defendants would not sign such affidavit

or other written confirmation that the Trade Secrets were secure or that any unauthorized copies

had been returned or destroyed.




                                                 4
         Case 2:19-cv-00239-BSJ Document 2 Filed 04/10/19 Page 5 of 11




       24.       At that point, BSS notified Mr. Paradise and AI Trades that further development of

the Trade Secrets was postponed until the unauthorized access of the Trade Secrets and related

issues were resolved.

       25.       On March 15, 2019, BSS sent an email to Defendants seeking written assurance

that the Trade Secrets and proprietary information were secure and that any unauthorized copies

had been returned or destroyed. Defendants ignored this email and BSS received no response.

       26.       Over the next few days, BSS continued daily to reach out to seek assurance from

Defendants that the Trade Secrets were secure but Defendants continue to ignore demands and

requests from BSS.

       27.       To date, no Defendant has provided any assurance that the Trade Secrets are secure

or that any copies of the Trades Secrets have been returned to BSS or destroyed.

       28.       On March 11, 2019, BSS provided its final invoice for monthly license fees and

software customization and demanded full payment from AI Trades.

       29.       Despite demand, AI trades has not paid BSS the total amount outstanding of

2.268493150685 BTC ($8,280 USD).

                                  FIRST CAUSE OF ACTION
             Violation of Defense of Trade Secret Act, 18 U.S.C. §§ 1836-1839 et seq.
                                     (Against All Defendants)

       30.       BSS incorporates all of the above paragraphs as though fully set forth herein.

       31.       BSS owns and possesses certain confidential and proprietary Trade Secrets as

alleged above.

       32.       The confidential and proprietary Trade Secrets relate to goods and services used by

BSS in interstate and foreign commerce.


                                                  5
           Case 2:19-cv-00239-BSJ Document 2 Filed 04/10/19 Page 6 of 11




       33.     BSS has taken reasonable measures to keep its Trade Secrets confidential and

secret, including but not limited to requiring AI Trades to sign a confidentiality agreement

regarding the Trade Secrets.

       34.     Due to the efforts to keep the Trade Secrets confidential, this information is not

available for others to reproduce the same.

       35.     The Trade Secrets derive economic value to BSS from not being generally known

to, and not being readily ascertainable through proper means by, another person who could obtain

economic value from disclosure or use of the information, which is estimated to be more than $5

million.

       36.     In violation of BSS’ rights, Defendants misappropriated the confidential and

proprietary Trade Secrets in an improper and unlawful manner as alleged herein. Defendants’

misappropriation of confidential and proprietary Trade Secrets was intentional, knowing, willful,

malicious, fraudulent, and oppressive. Defendants have attempted to and continue to attempt to

conceal their misappropriation.

       37.     On information and belief, if Defendants are not enjoined, Defendants will continue

to misappropriate and use the Trade Secrets for their own benefit and to BSS’ detriment, which

exceeds $5 million.

       38.     As a direct and proximate result of Defendants’ conduct, BSS has suffered and, if

Defendants’ conduct is not stopped, will continue to suffer severe competitive harm, irreparable

injury, and significant damages, in an amount to be proven at trial but not less than $5 million.

Because the remedy at law is inadequate, BSS seeks, in addition to damages, temporary,

preliminary, and permanent injunctive relief to recover and protect its confidential, proprietary,


                                                6
          Case 2:19-cv-00239-BSJ Document 2 Filed 04/10/19 Page 7 of 11




and trade secret information and to protect other legitimate business interests. BSS operates in a

competitive market and will continue suffering irreparable harm absent injunctive relief.

       39.     BSS has been damaged by all of the foregoing and is entitled to an award of

exemplary damages and attorney’s fees and costs in total amount not less than $5 million.

                              SECOND CAUSE OF ACTION
                       Utah Trade Secret Act, U.C.A. § 13-24-1, et seq.
                                 (Against All Defendants)

       40.     BSS incorporates all of the above paragraphs as though fully set forth herein.

       41.     Defendants wrongfully misappropriated Plaintiff’s Trade Secrets as defined above.

       42.     The Trade Secrets are not generally known or reasonably ascertainable to

Defendants by proper means.

       43.     Plaintiff has taken reasonable measures to keep its Trade Secrets confidential and

secret, including but not limited to requiring AI Trades to sign a confidentiality agreement

regarding the Trade Secrets.

       44.     Defendants knew or had reason to know that the Trade Secret was acquired by

improper means.

       45.     Defendants knew or had reason to know that disclosure of the Trade Secret was

done without authorization from BSS.

       46.     BSS should be entitled to both injunctive relief and damages as allowed by U.C.A.

§§ 13-24-3 and 4, which damages are not less than $5 million.

       47.     Defendants’ misappropriation was willful and malicious thereby entitling BSS to

an award of exemplary damages pursuant to U.C.A. § 13-24-5.




                                                7
          Case 2:19-cv-00239-BSJ Document 2 Filed 04/10/19 Page 8 of 11




                             THIRD CAUSE OF ACTION
                                  Breach of Contract
                                 (Against AI Trades)
        48.   Connectware and AI Trades entered into a valid and binding written Software

Agreement.

        49.   Connectware performed all of its obligations required under the Software

Agreement.

        50.   AI Trades breached the terms of the Software Agreement by failing to pay the

amounts owed to Connectware in the total amount outstanding of 17.430680010471 BTC ($69,250

USD).

        51.   Despite demand, AI Trades has not cured this breach of the Software Agreement.

        52.   BSS and AI Trades entered into a valid and binding written White Label

Agreement.

        53.   BSS performed all of its obligations required under the White Label Agreement.

        54.   AI Trades breached the terms of the White Label Agreement by failing to pay the

amounts owed to BSS in the total amount outstanding of 2.268493150685 BTC ($8,280 USD).

        55.   Despite demand, AI Trades has not cured this breach of the White Label

Agreement.

        56.   Connectware and BSS request attorneys’ fees and court costs to be paid by AI

Trades, which remedy is available under their respective Software Agreement and White Label

Agreement.

                              FOURTH CAUSE OF ACTION
                                      Conversion
                                (Against All Defendants)

        57.   BSS incorporates all above paragraphs as though fully set forth herein.

                                               8
              Case 2:19-cv-00239-BSJ Document 2 Filed 04/10/19 Page 9 of 11




        58.      BSS owns the right to the Trade Secrets.

        59.      Defendants intentionally downloaded and converted the Trade Secrets without

authority from BSS, and Defendants are using the Trade Secrets for their personal and business

benefit.

        60.      Despite multiple written demands from BSS to return, destroy, and attest that

Defendants do not have the Trade Secrets in their possession, custody or control, Defendants have

refused to respond to BSS.

        61.      Due to Defendants’ intentional conversion of the Trade Secrets, BSS has been

damaged in an amount to be determined at trial, but not less than $5 million.

                                  FIFTH CAUSE OF ACTION
                                           Defamation
                              (Against Joff Paradise and AI Trades)

        62.      Plaintiffs incorporate all of the above paragraphs as though fully set forth herein.

        63.      Mr. Paradise and AI Trades have engaged in defamatory conduct by publishing

false statements and misrepresentations to several of Plaintiffs’ customers and business

relationships.

        64.      The statements made by Mr. Paradise and AI Trades are false and made to harm

Plaintiffs and its owners, agents, and representatives.

        65.      The false statements made are not subject to any type of privilege as they were not

made in a specific judicial proceeding.

        66.      Mr. Paradise and AI Trades published the statements with the intent to harm

Plaintiffs.




                                                   9
         Case 2:19-cv-00239-BSJ Document 2 Filed 04/10/19 Page 10 of 11




       67.        Plaintiffs have been damaged by the actions of Mr. Paradise and AI Trades and they

should be prohibited from making such defamatory statements to any other individual or entity.

                                    SIXTH CAUSE OF ACTION
                                           Slander Per Se
                                (Against Joff Paradise and AI Trades)

       68.        Plaintiffs incorporate all of the above paragraphs as though fully set forth herein.

       69.        Mr. Paradise and AI Trades have made false statements to other businesses,

colleagues and third parties that Plaintiffs and its owners, agents, and employees have engaged in

criminal conduct and engaged in unlawful business practices.

       70.        These statements were published to the public domain.

       71.        Such statements are untrue and have been stated in a willful and malicious manner

to harm Plaintffs’ reputation in the business community and otherwise.

       72.        The statements have harmed Plaintiffs in an amount to be determined at trial.

                                       PRAYER FOR RELIEF

       1.         Judgment in favor of Plaintiffs and against Defendants on all causes of action

alleged herein;

       2.         For damages in an amount to be proven at trial, which are not less than $5 million,

including treble damages where available;

       3.         For preliminary and permanent injunctive relief against Defendants;

       4.         For judgment that this is an exceptional case;

       5.         For punitive damages;

       6.         For restitution;

       7.         For costs of suit incurred herein;


                                                       10
          Case 2:19-cv-00239-BSJ Document 2 Filed 04/10/19 Page 11 of 11




        8.      For exemplary damages;

        9.      For prejudgment interest;

        10.     For attorneys’ fees and costs; and

        11.     For such other and further relief as the Court may deem to be just and proper.



                                   DEMAND FOR JURY TRIAL

        Plaintiffs demand a jury trial for causes of action, claims, or issues in this action that are

triable as a matter of right to a jury.

        Dated this 10th day of April, 2019.



                                          PIA ANDERSON MOSS HOYT, LLC


                                          /s/ Jared W. Moss
                                          Jared W. Moss
                                          Attorney for Plaintiffs




                                                    11
